Citation Nr: 1303162	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  06-18 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to higher disability ratings, on a schedular basis, for chronic lumbosacral strain, currently rated at 20 percent from May 28, 2005, and 40 percent from June 16, 2010.

2. Entitlement to a disability rating, on an extraschedular basis, for chronic lumbosacral strain, for any period from May 28, 2005, forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973, and from September 1973 to September 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision by the North Little Rock, Arkansas Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO increased the disability rating for the Veteran's chronic lumbosacral strain to 20 percent, effective May 28, 2005.

In May 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development. In a June 2011 rating decision, the AMC increased the rating for chronic lumbosacral strain to 40 percent, effective June 16, 2010.  As that grant did not represent a total grant of benefits sought on appeal, however, the claim for increase remains before the Board. See AB v. Brown, 6 Vet. App. 35 (1993).  The Board has characterized the issues as listed on the title page to reflect the staged ratings currently on appeal.

In February 2012, the Board again remanded the case to the RO via the AMC for further evidentiary development.  The RO and AMC completed the requested development and substantially complied with the remand orders.  The Board will proceed with review of the issues of chronic lumbosacral strain ratings on a schedular basis.  The Board deems those issues ready for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The electronic file contains some relevant documents, including medical records, that are not in the paper file.  The AMC considered these records prior to issuing a supplemental statement of the case in November 2012.  The issues that the Board is adjudicating at this time are considered based on review of the entire claims file, including both the paper file and the electronic file.

The Board finds that additional evidentiary development is warranted on the issue of higher disability ratings on an extraschedular basis for chronic lumbosacral strain.  That issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  From May 28, 2005, through January 10, 2010, chronic lumbosacral strain was manifested by low back pain, lower extremity pain, numbness, and tingling, and limitation of motion of the thoracolumbar spine, without limitation of forward flexion to 30 degrees or less, ankylosis of the thoracolumbar spine, or objective evidence of neurological impairment. 

2.  From January 11, 2010, chronic lumbosacral strain has been manifested by low back pain, lower extremity pain, subjective complaints of numbness and tingling, and limitation of motion of the thoracolumbar spine, including limitation of forward flexion to 30 degrees or less, without ankylosis of the thoracolumbar spine, or objective evidence of neurological impairment.


CONCLUSIONS OF LAW

1.  From May 28, 2005, through January 10, 2010, chronic lumbosacral strain did not meet the rating schedule criteria for a disability rating higher than 20 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§  4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2012).

2.  From January 11, 2010, chronic lumbosacral strain has met the rating schedule criteria for a 40 percent disability rating higher, but no higher for any time period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§  4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in letters issued in June 2005 and April 2006.  Those letters addressed the information and evidence necessary to substantiate claims for service connection and for increased ratings, and informed the Veteran how VA assigns effective dates.  The letters also addressed who was to provide the evidence.

The claims file contains the Veteran's service medical records, post-service medical records, statements from the Veteran, and the reports of VA medical examinations. In response to the 2010 and 2012 Board remands, the RO and AMC scheduled a new VA medical examination and obtained copies of documents relevant to the claims.  The VA medical examinations in this case have adequately addressed the relevant manifestations and extent of the Veteran's low back disability.  The most recent VA examination of the Veteran's thoracolumbar spine was performed in September 2011, a little more than a year before the Board's present consideration of this case.  The Board finds the VA examinations have been adequate, and that the most recent VA examination provides sufficiently recent findings, for purposes of determining the appropriate ratings for the Veteran's low back disability.  The Board also finds that RO and AMC fulfilled the Board's remand instructions, such that the Veteran will not be prejudiced by Board consideration of the claims on the merits.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims on appeal, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claims on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Ratings for Chronic Lumbosacral Strain

The Veteran has a service-connected low back disability described as chronic lumbosacral strain. He has appealed for disability ratings higher than the ratings the RO has assigned, 20 percent rating effective from May 28, 2005, and 40 percent rating effective from June 16, 2010.  The Board will consider whether the Veteran's impairment due to that disability has warranted ratings higher than those assigned for any period from May 28, 2005, forward.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The RO and AMC have described the Veteran's service-connected low back disability as chronic lumbosacral strain, and have evaluated that disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Lumbosacral strain is among the disorders the rating schedule addresses under a General Rating Formula for Diseases and Injuries of the Spine.  That formula provides for evaluating disorders of the thoracolumbar spine as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease


Unfavorable ankylosis of the entire spine  .......... 100 percent

Unfavorable ankylosis of the entire thoracolumbar spine
   ........................................................... 50 percent

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine
   ................................................................... 40 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis
  ............................................................................... 20 percent

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height  ..... 10 percent

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a.

The rating schedule provides for consideration of additional criteria, specifically the duration of incapacitating episodes, when evaluating the spine disorder intervertebral disc syndrome.  The low back disability for which service connection is established in the Veteran's case, however, is chronic lumbosacral strain, and not intervertebral disc syndrome.  The Veteran has not been diagnosed with intervertebral disc syndrome.  Therefore, it is not appropriate to evaluate the Veteran's disability as intervertebral disc syndrome, and not necessary to consider rating criteria that are specific to intervertebral disc syndrome.

Neuropathy of the sciatic nerve is compensable if there is complete or incomplete paralysis of the nerve, or if there is neuritis or neuralgia.  38 C.F.R. § 4.124a, Diagnostic Code 8520, 8620, 8720 (2012).

On VA medical examination of the spine in July 2005, the Veteran reported a many year history of intermittent low back pain.  He related having mild low back pain at the end of a work day.  He reported occasionally having tingling in his thighs with prolonged sitting or standing.  He did not report any bladder or bowel symptoms.  He indicated that his employment occasionally required physically heavy work.  He stated that he had not had any incapacitating episodes of back symptoms in the preceding six months.  The examining physician observed that the Veteran's gait and stance were normal.  There was no evidence of muscle spasm.  There was no evidence of significant sensory or motor deficits.  Straight leg raising did not cause pain.  The ranges of motion of the thoracolumbar spine were to 90 degrees of forward flexion, with pain beginning at 60 degrees, to 25 degrees of extension, with pain at 25 degrees, with 35 degrees of lateral flexion, with pain at 35 degrees, and to 55 degrees of total rotation, without discomfort. 

On VA spine examination in July 2006, the Veteran reported constant low back pain.  He indicated that he had numbness, pain, and tingling in his lower extremities.  He stated that his low back disorder made him unable to run, do prolonged walking, or lift over twenty pounds, and caused him trouble bending.  He related that repetitive use of his back led to increased pain, but no change in the range of motion.  He stated that his work required pulling a cart with heavy containers on it.  He indicated that in the preceding year he had missed about 30 days of work because of his back, and that his ability to continue in that work was being watched.  He stated that in the preceding year he had not had any incapacitating episodes in which a doctor ordered him to bed.  The examiner observed a normal gait.  There was tenderness to palpation of the lumbar spine and some paraspinous muscle spasm.  The thoracolumbar spine had forward flexion to 70 degrees, with pain beginning at 40 degrees.  Extension was limited by pain to 15 degrees, lateral flexion was limited by pain to 20 degrees to each side, and rotation was limited by pain to 25 degrees to each side.  With repetition of motion, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  Knee jerks and ankle jerks were brisk and equal bilaterally and there was no evidence of neurological deficits.  The examiner stated that neurological examination was normal.  Lumbosacral spine x-rays showed vertebral body spurs.  The examiner expressed the opinion that numbness in the legs was not related to the chronic lumbosacral strain.

The claims file contains records of VA treatment of the Veteran from 2006 forward.  The Veteran has been employed at a U. S. Army facility, and has also received post-service treatment at an Army medical facility.  In March 2008, the Veteran received emergency treatment following the onset at work of sharp low back pain.  The treating physician's impression was moderately severe muscle spasm.  The physician indicated that the Veteran was to recuperate at home and then have light desk duty.  On follow-up nine days later, the physician found that the symptoms of the episode had resolved.  In April 2008, the Veteran reported that it had taken him about two weeks to get up and around following the recent episode.

In VA primary care in October 2008, the Veteran reported having low back ache and being unable to work.  The treating clinician found no restriction of motion and no localized tenderness of the back.  In August 2009, the Veteran reported ongoing and increased low back pain, with weakness and paresthesia in the legs at times. He indicated that this disorder affected walking and work.  The treating physician observed evidence of some leg pain with raises, and found that the Veteran's gait was affected.  In September 2009, lumbosacral spine MRI showed disc bulges.  

In VA treatment on January 11, 2010, the Veteran's low back was limited to 30 degrees of forward flexion.  In February 2010, the Veteran had an epidural injection to address his low back pain.

Later in February 2010, the Veteran had a VA spine examination.  He reported chronic severe low back pain radiating into both legs.  He indicated that his low back disorder made him unable to do much walking, bending, or lifting.  He reported that low back pain awakened him at night.  He stated that he had missed two to three months of work in the preceding year because of his back.  He reported having had one incapacitating episode in the past year, with which he stayed home and missed work for eight days.  On examination, the Veteran used his hands to push himself out of a chair.  He walked with a rather slow, broad-based gait.  The examining physician found tenderness to palpation of the lumbar spine and some paraspinous muscle spasm.  The thoracolumbar spine had forward flexion to 60 degrees, with pain beginning at 45 degrees.  Extension was limited by pain to 10 degrees.  Lateral flexion was limited by pain to 15 degrees to the left and 10 degrees to the right.  Rotation was limited by pain to 15 degrees to each side.  After three repetitions of the motions, there was increase in pain, but there was no additional limitation of motion due to pain, fatigue, weakness, or incoordination.  Deep tendon reflexes in the legs were 2+ bilaterally.  There was no sensory loss with monofilament testing.  The examiner described the neurological examination results as normal.

On VA spine examination on June 16, 2010, the Veteran reported constant low back pain, worse with activity.  He indicated that he had pins and needles sensations in both legs, and pain in the legs and feet.  He related no bowel or bladder problems.  He stated that over the preceding year he had missed work about ten days a month because of his back pain.  The Veteran used his hands to help in rising from a chair.  He walked with a normal gait, but stated that he could not walk on his heels or toes because of back pain.  The examiner noted evidence of muscle spasm.  Motion of the thoracolumbar spine was limited to 5 degrees of forward flexion, 15 degrees of extension, 10 degrees of lateral flexion to each side, and 15 degrees of rotation to each side.  There was no change with repetitive testing.  Deep tendon reflexes, motor strength, and sensory function were all completely normal.  Thoracolumbar spine x-rays showed spurring and arthritic changes.  The examiner noted that the 2009 MRI showed disc bulging, foraminal narrowing, and early degeneration.

On VA spine examination in September 2011,  the Veteran reported ongoing low back pain and stiffness, with pain and paresthesias in both lower extremities.  He did not report bowel or bladder problems.  Motion of the thoracolumbar spine was limited to 25 degrees of forward flexion, 15 degrees of extension, 15 degrees of lateral flexion to each side, and 15 degrees of rotation to each side.  There was no objective evidence of painful motion with motion in any of those ranges.  There was no additional limitation of motion after three repetitions of motion.  Deep tendon reflexes were normal.  In both lower extremities, sensation to light touch was normal.  The results of the straight leg raising test were normal bilaterally.  There was evidence of mild parasthesias or dysesthesias in both lower extremities.  The examiner found that the Veteran's thoracolumbar spine disorder did not impact his ability to work. 

VA outpatient treatment records from 2011 and 2012 reflect that the Veteran has continued in his employment, and that his duties include desk work and some heavy lifting.  In May 2012, he reported that he occasionally had to take off work because of back pain. In June 2012, he was fitted with a back brace.

Treatment notes and examination reports from 2005 through 2012 show that the Veteran's low back disability produced pain and limitation of motion of his thoracolumbar spine, but not ankylosis.  Ankylosis of the thoracolumbar spine is fixation, with no range of movement, of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  On each VA examination, examiners have found at least some motion in the Veteran's thoracolumbar spine.  That segment of his spine therefore was not in ankylosis.

In each measurement of motion of the Veteran's thoracolumbar spine prior to a treatment visit on January 11, 2010, that segment had forward flexion to more than 30 degrees.  From 2005 through January 10, 2010, then, the limitation of motion of the Veteran's thoracolumbar spine did not meet the criteria under the Diagnostic Code 5237 and the General Rating Formula for Diseases and Injuries of the Spine for a rating higher than the 20 percent rating that the RO assigned.  The treatment and examination notes did not indicate that the Veteran's low back had additional impairment of function, beyond that shown by the limitation of motion, due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  Thus, the preponderance of the evidence is against a rating higher than 20 percent, on a schedular basis, for the period May 28, 2005, through January 10, 2010.

On January 11, 2011, forward flexion of the Veteran's thoracolumbar spine was limited to 30 degrees.  That segment had forward flexion to more than 30 degrees later, on examination in February 2010, then to less than 30 degrees on examinations in June 2010 and September 2011.  Measurements thus showed forward flexion limited to extents that met the criteria for a 40 percent rating in January 2010, did not meet those criteria in February 2010, and did meet those criteria in June 2010.

As limitation of forward of flexion continued to meet the criteria in September 2011, the evidence tends to show that limitation of forward flexion to that extent was a trend, albeit with some fluctuation.  Other indicators regarding the extent of low back impairment support ongoing severe impairment.  In the February 2010 examination, the Veteran reported that his low back pain was chronic and severe, that it awakened him at night, that it considerably limited his capacity for bending, lifting, or walking.  The examiner observed that the Veteran used his hands to pull himself out of a chair, and that he walked with a rather slow, broad-based gait.  The extent of impairment related in the February 2010 examination provides reasonable support for a conclusion the greater level of impairment first measured on January 11, 2010, continued after that date.  The evidence for and against a continuing trend is at least balanced.  Resolving reasonable doubt in the Veteran's favor, the Board grants a 40 percent rating beginning January 11, 2010, and continuing through the present.

As the Board is granting a 40 percent rating from January 11, 2010, the remaining issue with respect to the Veteran's appeal for higher ratings on a schedular basis is whether a rating higher than 40 percent is warranted for any period.  From January 11, 2010, forward, the medical and other evidence does not provide any indication or suggestion that the thoracolumbar spine has been in unfavorable ankylosis.  The disability therefore has not warranted a rating higher than the 40 percent rating assigned for that period.  Examination and treatment records do not show that there has been additional impairment of function, beyond that shown by the limitation of motion, due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The Veteran continued to report pain, numbness, and tingling in the lower extremities, but examinations have not indicated that his lumbosacral strain produces neuropathy that warrants separate, compensable ratings.  Thus, the preponderance of the evidence is against a rating higher than 40 percent, on a schedular basis, for any period from January 11, 2010, forward.

For all time periods on appeal, the Veteran's subjective complaints included pain, numbness, and tingling in the lower extremities.  However, all neurological evaluations have been reported as normal, with no objective evidence of impaired reflexes or sensory loss.  Thus, there is no objective evidence of neurological impairment that would warrant assigning a separate, compensable rating.

The Veteran has reported that he has missed days of work because of low back pain. He has provided substantially varying accounts of the number of work days he has missed because of low back pain.  On some occasions, he has reported having missed a substantial portion of a normal work schedule.  When a service-connected disability affects a claimant's occupational functioning to the extent that the disability markedly interferes with employment, that interference can produce an exceptional or unusual disability picture that makes it impractical to apply the regular standards of the rating schedule.  Such circumstances can warrant consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Additional evidence is needed to form a clear, consistent, and credible picture of the effect of the Veteran's low back disability on his occupational functioning.  The Board therefore will remand the issue of possible extraschedular ratings for the low back disability.  The Board will explain the needed evidentiary development in the remand section of this decision, below.








[Continued on Next Page]
ORDER

A disability rating for chronic lumbosacral strain higher than 20 percent, on a schedular basis, from May 28, 2005, through January 10, 2010, is denied.

From January 11, 2010, a 40 percent disability rating, on a schedular basis, for chronic lumbosacral strain, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A disability rating for chronic lumbosacral strain higher than 40 percent, on a schedular basis, is denied for any time period.


REMAND

The Veteran has reported having missed days of work because of low back pain.  Between 2006 and 2012 he has estimated the number of missed days several times. Those estimates have varied widely.  Some have indicated substantial loss of work time.  Medical records corroborate some days of missed work following one episode in 2008.  The claims file does not contain, however, any other medical or employment documentation addressing the number of work days lost due to back pain.  As noted above, when a service-connected disability markedly interferes with employment, that may make it impractical to apply the regular standards of the rating schedule, and may warrant consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  More information is needed to determine whether the Veteran's low back disability has markedly interfered with employment.  The Board therefore is remanding the issue of whether there is an extraschedular basis for increased ratings for the low back disability.

On remand, the Veteran should be provided an opportunity to submit employment records from 2004 forward that show what days he missed work and, if recorded, the reason for each missed day.  He also should be provided an opportunity to submit any medical documentation from 2004 forward that may help to show how his low back disability affected his work attendance (i.e., a doctor prescribed light duty or time off from work).  Thereafter, the AMC or RO should readjudicate the issue of whether the circumstances warrant referral to appropriate VA officials for consideration of extraschedular ratings for the Veteran's low back disability.  In readjudicating that issue, the AMC or RO should consider both information in the paper claims file and information in the Virtual VA electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit any employment records showing the days he missed work from 2004 forward and, if recorded, the reason for each missed day.  Also, he may submit any medical documentation that may address the effect of his low back disorder on employment from 2004 forward (i.e., a recommendation for light duty or time off from work). 

2.  Thereafter, the AMC or RO is to review the expanded record and determine whether the record warrants referral to appropriate VA officials for consideration of an extraschedular disability rating for the Veteran's service-connected chronic lumbosacral strain.  In considering that issue, the AMC or RO is to consider both information in the paper claims file and information in the Virtual VA electronic claims file.  If the AMC or RO finds that no such referral is warranted, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


